Scott, J. I concur in the conclusion at which the Chief Justice has arrived, that this judgment should be reversed; but I dissent from so much of the opinion as holds that the judgment and execution must be produced in order to admit the sheriff’s deed in evidence: as it is my opinion that, when the deed shall have been proven as indicated by him, it may be read in evidence, and is then, without the judgment and execution out of which it sprung, prima facie evidence of title. Sec. 60 and 64, chap. 67, Digest. Mr. Justice Walker not sitting.